DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed February 8, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-10, 14-18, and 23-26 are pending.
4.	In the reply filed on December 3, 2018, applicant elected Group I, claims 12-14 with claims 1-10 as linking claims, and methylchloroisothiazolinone for the species with traverse.  Please note that linking claims 1-10 have been amended to read solely on Group I.
5.	Claims 15-18, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-10, 14, 25, and 26 are examined on the merits.
7.	The declaration of Deborah Mitchell, filed February 8, 2021, has been considered.

Claim Rejections - 35 USC § 103
8.	Claims 1-10, 14, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US Pat. No. 2010/0316737) in view of prior art admitted by applicant in the specification for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:


Homeopathic dilution techniques, such as those described in Farrington, have admittedly been known for many years in medicine. However, these techniques are not applied outside the realm of homeopathy.

Traditional homeopathy is based on a principle of treating medical conditions in humans or animals by the use of incredibly low concentrations of natural substances which, when used in larger amounts, would actually produce symptoms of that medical condition. Therefore traditional homeopathy uses “base ingredients” which would normally be seen as bad for you, e.g. snake and spider venoms, bacteria such as E.coli and tuberculosis, and poisonous plants such as belladonna and poison nut (strychnine). These base ingredients, which would normally cause adverse symptoms in humans, are used in homeopathy to treat medical conditions that cause similar adverse symptoms.

Homeopathic dilution techniques are only used in respect of these specific traditional agents for homeopathic application.

Farrington confirms this. Farrington clearly teaches that the compounds to which homeopathic techniques can be applied are the specific ‘base ingredients’ as described in various homeopathic pharmacopeia (see, e.g., paragraphs [0006], [0011], [0077], and [0301]). This clearly teaches the skilled artisan that the benefits of homeopathic dilution are not applicable to all compounds.

The specific preservative agents, as presently claimed, are not homeopathic ‘base ingredients’.

Therefore it was not obvious for the skilled artisan to use the homeopathic dilution methods of Farrington in relation to any non-medical agents, and certainly not in respect of the specific preservative agents as claimed.

As the examiner notes, Farrington teaches at paragraph [0008] that ‘The process of dilution and succussion leads to a gradual loss of chemical toxicity while gradually increasing the homeopathic potency.” This is therefore considering two effects that are both in relation to the human or animal subject being treated: the same agent has less 

Further, it is important to understand that the “homeopathic potency” as referenced by Farrington in paragraph [0008] is the ability of the base ingredient to treat the medical condition that causes similar adverse symptoms to the base ingredient. Therefore, an increased homeopathic potency is an increased ability to treat a medical condition.

Furthermore, Farrington is solely concerned with the application of homeopathic remedies to treat living subjects with certain specific medical conditions. A list of the specific applications is provided at paragraphs [0284] to [0295], which includes wound treatment, fracture treatment, dermatitis, sun burn, MRSA infection, mastitis, stroke, pneumonia, hepatitis, nephritis and/or detoxification.

Nothing in this list, or any teaching elsewhere in Farrington, teaches or suggests that the methods of Farrington apply to preservative agents. The preservation of a cosmetic formulation is not the same as a medical condition to be treated.

Therefore it was not obvious for the skilled artisan to use the homeopathic dilution methods of Farrington in relation to non-medical problems.

The skilled artisan would be aware from the prior art admitted by the applicant in the specification that methylchlorothiazolinone is a preservative, but reading Farrington does not teach the skilled artisan that homeopathic dilution is applicable to methylchlorothiazolinone. To the contrary, Farrington specifically teaches that homeopathic dilution is only applicable to the specific ‘base ingredients’ as described in various homeopathic pharmacopeia.

The skilled artisan certainly was not taught by Farrington when read together with the prior art allegedly admitted by the applicant in the specification that diluting the specific preservative agents listed in claim 1, in the specific manner required by claim 1, would have the technical benefit of (a) preventing any adverse skin reactions for a living human subject whilst, at the same time, (b) retaining effective preservative activity on a cosmetic formulation.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, as discussed in KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. ___, 82 USPQ2d 1385 (2007):
A person of ordinary skill in the art is also a person of ordinary creativity, and not an automaton…When there is a design need of market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Farrington does teach that the homeopathic dilution method is useful because it leads to a loss of chemical toxicity in an active agent while improving the homeopathic potency of the active agent (see paragraph 8).  There is no specific reason why an artisan would conclude that Farrington’s disclosure is “only applicable to the specific ‘base ingredients’ as described in various homeopathic pharmacopeia…” as asserted by applicant.  To accept this argument as persuasive would be ignore any ordinary creativity on the part of the artisan.  Applicant’s specification admits that it was known in the art prior to the effective filing date that methylchloroisothiazolinone is a known preservative which causes skin reactions in subjects (see page 1).  Thus, it was known that methylchloroisothiazolinone has chemical toxicity.  Therefore, an artisan of ordinary skill would reasonably expect that the homeopathic dilution method taught by Farrington would be useful in reducing the chemical toxicity of methylchloroisothiazolinone while improving methylchloroisothiazolinone’s homeopathic potency.  This reasonable expectation of success would have motivated the artisan to modify Farrington to include the use of methylchloroisothiazolinone as the active agent to subject to the homeopathic dilution.
In addition, applicant argues:
In relation to the experimental evidence showing the effects of the claimed invention, the Second Declaration from the inventor as submitted herewith confirms that the technical benefit achieved when using the diluted preservative according to the claimed invention, when the cosmetic product stays in excellent condition after storage, contrasts to when no 

In addition, the claims as amended require that the preservative agent comprises phenoxyethanol; methylchloroisothiazolinone; grapefruit seed extract; neem oil; essential oil; vitamin E; or combinations thereof. The scope of the claims is therefore commensurate with the technical benefit demonstrated in the application as filed and in the Second Declaration.

	However, the claims as amended are not commensurate in scope with the evidence shown in the declaration.  The declaration shows results for a preservative solution comprising specific amounts of methylchloroisothiazolinone, vitamin E, and tea tree oil.  Claim 1 requires that the preservative is “one or more of…phenoxyethanol; methylchloroisothiazolinone; grapefruit seed extract; neem oil; essential oil; vitamin E; or combinations thereof…” (emphasis added).  Thus, claim 1 allows for the selection of one preservative agent and does not require a combination of methylchloroisothiazolinone, vitamin E, and tea tree oil.  Therefore, claim 1 is not commensurate in scope with what was shown in the declaration.  The claims have been subject to an election of species requirement.  Applicant has elected methylchloroisothiazolinone as the species and the examination has been limited to this species (see MPEP section 803.02).  Thus, even if the results shown in the declaration are considered persuasive, the declaration would not render the current claims patentable because the claims are not commensurate in scope with the claimed invention. Please note that new claims 25 and 26 also do not require a combination of methylchloroisothiazolinone, vitamin E, and tea tree oil.  These claims also read on the elected species of only methylchloroisothiazolinone.
Furthermore, the results shown in the declaration show the results for an “eye cream” with a preservative solution comprising specific amounts methylchloroisothiazolinone, vitamin E, and tea tree oil.  There is no comparison of an “eye cream” without the preservative solution.  Thus, it cannot be established that the preservation of the “eye cream” was due to the presence of 
The declaration also states:
That she was aware of traditional homeopathy before she made her invention. However, she did not find that made her invention obvious. Her invention is different to traditional homeopathy and is not medicinal. Her invention addressed a conflict between needing the preservative agent to be effective in relation to the cosmetic product, e.g. skin cream, but to not have an adverse effect on the human skin.

Please note that in regards to opinion testimony, MPEP section 716.01(c)(III) states “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue…”.  The opinion testimony has been considered; however, since the factual evidence is not considered to be persuasive as discussed above, the opinion testimony is not considered to be sufficient to overcome the rejection of record.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655